By the Court:
1. The plaintiff having been nonsuited at the trial on July 11th, the “findings of fact and conclusions of law,” filed on the twenty-sixth of July, are without precedent in point of practice.
2. The Court manifestly erred in nonsuiting the plaintiff, who was not bound to return to the defendants the moneys received of them in part satisfaction of the judgment, for the plaintiff is entitled to retain these moneys in any aspect of the case.
*602Nor does it concern the defendants what disposition has been made of the Kenfield stock. If it had been returned to Kenfield, it would not have benefited the defendants in anywise.-
Judgment reversed, and cause remanded for a new trial. Bemittitur forthwith.